Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We have issued our report dated February 22, 2011, with respect to the financial statementsincluded in the Annual Report of Books-A-Million, Inc. 401(k) Profit Sharing Plan on Form 11-K for the year ended December 31, 2005.We hereby consent to the incorporation by reference of said report in the Registration Statement of Books-A-Million, Inc. on Form S-8 (File No. 333-34384, effective April 7, 2000). /s/ GRANT THORNTON LLP Atlanta, Georgia February 22, 2011
